

	

		III

		109th CONGRESS

		2d Session

		S. RES. 445

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Santorum (for

			 himself, Mr. Lieberman,

			 Mr. Nelson of Florida,

			 Mr. Voinovich, Mr. Inhofe, Mr.

			 Ensign, Ms. Snowe,

			 Mr. Brownback, Mr. Allen, Mrs.

			 Feinstein, Mr. DeWine,

			 Mr. Levin, Mr.

			 Chafee, Mr. Frist,

			 Mr. Lautenberg, Mr. Burns, Mr.

			 Specter, Mr. Hagel,

			 Mr. Thomas, Mr.

			 Warner, Mrs. Dole,

			 Mr. Crapo, Mr.

			 Talent, and Mr. Sununu)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Expressing the sense of the Senate in

		  commemorating Holocaust Remembrance Day.

	

	

		Whereas the Holocaust involved the systematic persecution

			 and genocide of millions of innocent Jewish men, women, and children, along

			 with millions of others, by the Nazis under the leadership of Adolf

			 Hitler;

		Whereas an estimated 6,000,000 Jews and many others were

			 killed in the Holocaust;

		Whereas millions of survivors of the Holocaust endured

			 enormous suffering through violence, torture, slave labor, and involuntary

			 medical experimentation;

		Whereas in the 61 years since the end of the Holocaust,

			 this tragic event has helped to teach the people of the world awareness of the

			 danger of hatred, anti-Semitism, bigotry, and racism, and the importance of

			 compassion and understanding diversity; and

		Whereas Holocaust Remembrance Day is held every year in

			 remembrance of the Holocaust and its millions of victims: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)commemorates

			 Holocaust Remembrance Day, which falls on April 25, 2006;

			(2)remembers the

			 6,000,000 Jews and many others who were killed by the Nazis, and honors the

			 millions of survivors of the Holocaust; and

			(3)encourages all

			 Americans to commemorate the occasion through reflection, acts of compassion,

			 and education about the horrific consequences of anti-Semitism, bigotry, racism

			 and hatred.

			

